VAUGHN, Judge.
The parties do not raise nor do we decide the question of whether Judge May’s interlocutory order was one from which appeal lies as a matter of right under G.S. 7A-27. We treat defendant’s. appeal as a petition for certiorari which is allowed. The pleadings in this case were closed prior to 1 January 1970, the effective date of the North Carolina Rules of Civil Procedure. Defendant had the right to trial by jury before the effective date of Rule 38. In fact two juries have been impaneled to try the case since the effective date of Rule 38. The esteemed trial judge erred in entering the order from which defendant appeals and the same is hereby reversed.
Reversed.
Judges Brock and Britt concur.